           Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

DAVID PAUL RUIZ, CONROY                       §
PINNOCK, and JANICE MARIE                     §
PINNOCK SMITH,                                §
Plaintiffs                                    §
                                              §
v.                                            §       CIVIL ACTION NO. 5:21-cv-00749-XR
                                              §
DEE KING TRUCKING, LP,                        §
D.K. TRUCKING, INC. AND                       §
LANCER DUKE MCCARTY,                          §
Defendants                                    §

     PLAINTIFFS DAVID RUIZ, CONROY PINNOCK, AND JANICE MARIE PINNOCK
                    SMITH’S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Plaintiffs David Ruiz, Conroy Pinnock, and Janice Marie Pinnock Smith

(hereinafter "Plaintiffs" or separately as “Ruiz”, “Pinnock”, and “Smith”), and files their First

Amended Complaint against Defendants Dee King Trucking, LP, D.K. Trucking, Inc., and Lancer

Duke McCarty (hereinafter collectively “Defendants” or separately as “Dee King”, “D.K.

Trucking” or “McCarty”), and in support thereof show as follows:

                                        I.        PARTIES

1.1      Plaintiffs David Paul Ruiz, Conroy Pinnock, and Janice Marie Pinnock Smith are

permanently domiciled and resident citizens of Florida.

1.2      Defendant Dee King Trucking, LP is a limited partnership located in, formed in, and

registered in Texas. Its principal place of business is located at 17601 Saint Francis Ave.,

Amarillo, TX 79108. Its general partner, D.K. Trucking Inc., is a corporate citizen of Texas having

been incorporated in Texas and having its principal place of business in Texas. Defendant Dee




                                             PAGE 1 OF 9
            Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 2 of 9




King Trucking, LP can be served with citation and service of process through its registered agent,

D.T. King, Jr. located at 17601 Saint Francis Ave., Amarillo, TX 79108.

1.3    Defendant D.K. Trucking, Inc. is a domestic corporation incorporated in accordance with

the laws of the State of Texas and has its principal place of business in Texas. Defendant can be

served with citation and service of process through its registered agent, Dee King, Jr., 1104 West

Highway 60, Friona, Texas 79035.

1.4    Defendant Lancer Duke McCarty is an individual residing and permanently domiciled in

Texas and is therefore a citizen of Texas. Defendant can be served with citation and service of

process at his last known address, 15114 XL Trail, Amarillo, Texas 79118; or wherever he may

be found.

                               II.     JURISDICTION AND VENUE

2.1    This court has original jurisdiction over this action by reason of complete diversity of

citizenship between the parties. 28 U.S.C. section 1332. Plaintiffs are permanently domiciled in

Florida; Defendants are -- an individual permanently domiciled in Texas, a Texas Limited

Partnership with its Partner(s) being citizens of Texas; and, its corporate General Partner that is

incorporated in Texas and has its principal place of business in Texas.

2.2    Plaintiff David Ruiz has his permanent residence at 1100 Lake Elbert Dr. SE, Winter

Haven, Florida. Because his domicile is in Florida, he is a citizen of Florida.

2.3    Conroy Pinnock has his permanent residence at 1050 Fairway Dr., Lakeland, Florida.

Because his domicile is in Florida, he is a citizen of Florida.

2.4    Janice Marie Pinnock Smith has her permanent residence at 1050 Fairway Dr., Lakeland,

Florida. Because her domicile is in Florida, she is a citizen of Florida.




                                             PAGE 2 OF 9
           Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 3 of 9




2.5    Plaintiffs Ruiz, Pinnock, and Smith are not now nor ever have been residents of, nor

domiciled in, Texas.

2.6    Defendant Duke Lancer McCarty is an individual permanently residing in and domiciled

in Texas. He, therefore, is a citizen of Texas.

2.7    Defendant Dee King Trucking, LP is a Texas limited partnership and therefore a citizen of

any state in which its partners are citizens – here only Texas.

2.8    After a diligent search of the records of the Texas Secretary of State, Plaintiffs have

confirmed that Dee King Trucking, LP’s general partner, D.K. Trucking, Inc., is a corporation

incorporated in Texas with its principal place of business in Texas. Hence it is a citizen of Texas.

2.9    The incorporating documents filed as to the general partner D.K. Trucking, Inc. with the

Texas Secretary of State list D.T. King, Jr., an individual permanently residing in and domiciled

in Texas, as its sole director and the agent for service of process in Friona, Texas.

2.10   As noted above, Defendant Dee King Trucking, LP’s primary address is 17601 Saint

Francis Ave., Amarillo, TX 79108 and its registered agent, D.T. King, Jr., is located at 17601 Saint

Francis Ave., Amarillo, TX 79108. Since its partner(s) are Texas citizens, it is a citizen of Texas.

2.11   The documents filed by Defendant Dee King Trucking, LP with the Texas Secretary of

State list no other general partners other than D.K. Trucking, Inc. However, in Texas Franchise

Tax Public Information Reports, filed by Dee King Trucking, LP., in 2016 and 2017, Defendant

lists Dee King, Aaron King, and Nathan King as Limited Partners with a mailing address of 6906

Longleaf, Amarillo, Texas 79124 -- individuals permanently residing in and domiciled in Texas.

Therefore, citizens of Texas. Later Franchise Reports list only the General Partner or Dee King

as partners – citizens of Texas.




                                             PAGE 3 OF 9
           Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 4 of 9




2.12   The limited partnership has no general or limited partners who are citizens outside the State

of Texas; and, certainly no individual or business entity Defendant is a citizen of Florida,

confirming complete diversity of citizenship – with Plaintiffs being citizens of Florida and

Defendants citizens of Texas.

2.13   Plaintiffs’ amount in controversy exceeds $75,000.00. Id.

2.14   Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because the accident occurred

in Pecos County, Texas and therefore a substantial part of the events or omissions giving rise to

the claim occurred in this District

                                  III.    BACKGROUND FACTS

3.1    Plaintiffs David Paul Ruiz, Conroy Pinnock, and Janice Marie Pinnock Smith bring this

suit to recover damages for personal injuries sustained by Plaintiffs in a collision with a tractor-

trailer owned or leased by Defendant Dee King Trucking, LP and driven/operated by Defendant

Duke Lancer McCarty.

3.2    On November 24, 2020, at approximately 0917 hours (9:17 a.m.), Plaintiffs were heading

eastbound on Interstate 10, in or near Kerrville, Texas. Ruiz was lawfully driving a GMC pick-up

truck towing a trailer. Pinnock and Smith were passengers.

3.3    Defendant McCarty was driving a tractor-trailer eastbound behind Plaintiffs. McCarty

failed to control his speed and indicated to the investigating officer that he may have fallen asleep.

3.4    Defendants’ vehicle struck the back of Plaintiffs’ trailer causing Plaintiffs’ vehicle to jack

knife and careen onto the unimproved shoulder between Interstate 10 and its access road.

3.5    Defendant McCarty was cited by the investigating officer for failure to control his speed.

3.6    The tractor-trailer McCarty drove was owned by Defendant Dee King Trucking, LP while

he was in the course and scope of his employment for Dee King. McCarty failed to maintain his



                                             PAGE 4 OF 9
             Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 5 of 9




speed, keep a proper lookout, failed to timely apply his brakes, and failed to maintain a safe

following distance. Moreover, as noted above, Defendant McCarty advised the investigating

officer that he may have been asleep.

3.7      Plaintiffs were restrained by seat belts at the time; and, upon impact, were violently jerked

frontwards and backwards by the force of the collision. As a result of this violent collision,

Plaintiffs each suffered severe injuries.

                      IV.     NEGLIGENCE AND NEGLIGENCE PER SE
                              OF MCCARTY/RESPONDEAT SUPERIOR

 4.1      Defendant McCarty was negligent in one or more of the following particulars, each of

 which act and/or omission, individually or collectively, constitutes negligence and negligence per

 se which proximately caused the collision, and the resulting injures and damages to Plaintiffs

 Ruiz, Pinnock, and Smith:

      a. In following too closely;

      b. In failing to maintain a safe following distance;

      c. In failing to timely apply his brakes;

      d. In failing to control his speed;

      e. In violating the Texas Transportation Code Sections 545.062, 545.351, and 545.401.

      f. In operating his vehicle in a negligent and/or reckless manner;

      g. In failing to keep a proper lookout;

      h. Illegally operating a tractor-trailer while fatigued or otherwise impaired; and,

      i. In failing to take proper and safe evasive action.

The negligence of Defendant McCarty was a proximate cause of Plaintiffs’ injuries and the

damages suffered herein.




                                                PAGE 5 OF 9
           Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 6 of 9




4.2    Defendant Dee Trucking is legally responsible to Plaintiffs for the negligent conduct of

Defendant McCarty under the legal doctrine of Respondeat Superior because Defendant McCarty

was at all times material hereto an agent, ostensible agent, servant and/or employee of Dee

Trucking, and/or under the employment, supervision and control of its general partner, D.K.

Trucking, Inc., and was acting within the course and scope of his employment. As a result,

Defendant Dee Trucking and D.K. Trucking Inc. are vicariously liable for all negligence of

Defendant McCarty.

4.3    When it is alleged that Defendants McCarty or Dee Trucking, or D.K. Trucking did any

act, it is meant that Dee Trucking’s employees, agents, officers, representatives, or servants did

such act or failed to do such act, and at the time such act or omission occurred, it was with full

knowledge, authorization or ratification of Dee Trucking or was done in the normal and routine

course and scope of employment of such person. Under the doctrine of Respondeat Superior, Dee

Trucking and/or D.K. Trucking is/are liable to the Plaintiffs for the conduct or omissions of their

employees, including, but not limited to McCarty.

                               V.
       NEGLIGENCE/NEGLIGENT ENTRUSTMENT/FAILURE TO PROPERLY
                   TRAIN/DEFENDANTS DEE TRUCKING

5.1    At all relevant times, Defendant Dee Trucking was the owner of the offending tractor-

trailer/commercial vehicle and the employer of Defendant McCarty acting in the course and scope

of his employment at the time of the negligent acts and crash in question. Defendant D.K. Trucking

is Dee Trucking’s general partner and liable for Defendant Dee Trucking – both are liable for

Defendant McCarty’s negligence.




                                            PAGE 6 OF 9
            Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 7 of 9




5.2    Defendants Dee Trucking and D.K. Trucking are also negligent in failing to properly train,

instruct and supervise Defendant McCarty, and such negligence was a proximate cause of the

accident made the basis of this lawsuit and Plaintiffs’ injuries and damages.

5.3    Defendant Dee Trucking and D.K. Trucking were independently negligent and negligent

per se in the entrustment of the 18-wheeler to Defendant McCarty. Plaintiffs therefore bring this

action under general negligence and negligent entrustment theories against Dee Trucking and D.K.

Trucking, jointly and severally.

5.4    The negligence of Defendant Dee Trucking and D.K. Trucking trucking was a proximate

cause of Plaintiffs’ injuries and damages they suffered as a result of the violent collision.

                                        VI.     DAMAGES

6.1    As a direct and proximate cause of the acts and omissions set out above, Plaintiffs sustained

injuries in the accident made the basis of this suit. From the date of the occurrence in question

until the time of trial of this case, and for the foreseeable future based on the evidence, these

elements of damages should be considered separately and individually for the purpose of

determining the sum of money that will fairly and reasonable compensate each of the Plaintiffs for

each of the elements as follows:

       1.      All damages requested including monetary relief over $1,000,000.00;

       2.      physical pain and mental anguish in the past and future;

       3.      lost wages and loss of earning capacity in the future;

       4.      physical disfigurement in the past and future;

       5.      physical impairment in the past and future;

       6.      medical expenses in the past and future; and,

       7.      all other damages allowed by law and equity.



                                              PAGE 7 OF 9
           Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 8 of 9




                                VII.    PREJUDGMENT INTEREST

7.1    Plaintiffs would additionally show that they are entitled to recovery of pre-judgment

interest in accordance with law and equity as part of their damages herein, and Plaintiffs sue for

recovery of pre-judgment interest as provided by law and equity, under the applicable provisions

of the laws of the State of Texas.

                                       VIII. JURY DEMAND

8.1    Plaintiffs respectfully request a jury trial.

                              IX.      RESERVATION OF RIGHTS

9.1    These allegations against Defendants are made acknowledging that investigation and

discovery are continuing in this matter. As further investigation and discovery are conducted,

additional facts will surely be uncovered that may and probably will necessitate further, additional

and/or different allegations, including the potential of adding additional parties or dismissing

parties from the case. Plaintiffs’ right to do so under Texas Law is expressly reserved.

                                          X.      PRAYER

      WHEREFORE, PREMISES CONSIDERED, for the foregoing reasons, Plaintiffs request

Defendants be cited and appear herein and answer, that upon final trial or other disposition of this

lawsuit, Plaintiffs have and recover judgment against Defendants, jointly and severally, for the

following: (1) judgment against Defendants for actual and compensatory damages in accordance

with the evidence; (2) pre-judgment and post-judgment interest as provided by law; (3) costs of

court; and (4) such other and further relief, general and special, at law and in equity, to which

Plaintiffs may show themselves to be justly entitled.




                                               PAGE 8 OF 9
Case 5:21-cv-00749-XR Document 4 Filed 08/20/21 Page 9 of 9




                                  Respectfully submitted,

                                  MAIDA LAW FIRM


                                  ___________________________
                                  SAM A. MAIDA, JR.
                                  State Bar No. 00787950
                                  smaidajr@maidalawfirm.net
                                  JERRY C. VON STERNBERG
                                  State Bar Number 20618150
                                  jvonsternberg@maidalawfirm.net
                                  GABRIEL DE VEGA
                                  State Bar No. 24069585
                                  Gdevega@maidalawfirm.net
                                  8313 Southwest Freeway, Suite 102
                                  Houston, Texas 77074
                                  Telephone      (713) 785-9484
                                  Facsimile      (713) 583-7099

                                  ATTORNEYS FOR PLAINTIFFS




                         PAGE 9 OF 9
